Citation Nr: 0314316	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  99-04 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for right 
upper radicular group paresthesia, numbness, and weakness of 
the hand, currently rated as 20 percent disabling.

2.  Entitlement to a disability rating greater than 10 
percent for a residual scar of a bone graft donor site on the 
right iliac crest, on appeal from the initial grant of 
service connection.

3.  Entitlement to an effective date of May 1, 1992, for the 
grant of a 20 percent disability rating for the service 
connected right hand paresthesia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to April 
1992.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  


REMAND

During the pendency of the appellant's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
The VCAA is liberalizing and is therefore applicable to this 
case.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).   

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim and redefines the scope of assistance 
that VA will provide to a claimant.  The VCAA also requires 
VA to notify the claimant and the claimant's representative 
of any information not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  38 C.F.R. §§ 3.102, 3.159, 
3.326 (2002).  

Review of the record reflects that the claimant has never 
been informed of the provisions of the VCAA, or of the 
evidence VA is responsible for obtaining or what the claimant 
responsible for providing to substantiate the claim.  Such 
notification is now a prerequisite for the adjudication of a 
claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, this case must be returned to the RO to notify 
the claimant of the VCAA and the evidence necessary to 
substantiate the claims for increased ratings for right upper 
radicular group paresthesia, numbness, and weakness of the 
hand; residual scar of a bone graft donor site on the right 
iliac crest; and entitlement to an earlier effective date for 
the 20 percent rating for right hand paresthesia.  The notice 
should also advise the veteran of who is responsible for 
providing such evidence.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

	
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



